DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 2, 4, 5, 7, and 8 are amended.  Claims 1 and 11-20 are cancelled.  Claims 21-29 are newly added.  Claims 2-10 and 21-29 are now pending.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-10 are withdrawn in view of the response on page 7 (guidewire is not positively recited).
The 35 USC 102 rejection of claims 1, 4-6, and 8-10 are withdrawn in view of the cancellation of claim 1 and amendments to claims 2 and 7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sensor delivery device comprising a fiber optic sensor, does not reasonably provide enablement for a sensor delivery device comprising the broader “pressure sensor.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. A review of the specification indicates that the optical sensors are the preferred and only embodiment taught and disclosed (see at least [0040], [0050], [0051], [0054], [0072], and [0092]).  The breadth of the limitation “pressure sensor” includes many other forms of sensors such as capacitive, piezoelectric, strain gauge, solid state, etc.  In each case, it is unclear how to construct those with a thermal coefficient limitation as claimed, how to incorporate such sensors into a delivery device, or whether their calibration abilities could satisfy the requirements in claim 21.  The state of the prior art as noted in the previous Office Action seems to indicate that fiber optic sensors of the requisite thermal coefficient of pressure did not exist until after the filing of this application.  It is unclear whether the level of ordinary skill of one in the art at time of the filing would therefore be sufficient to construct any of the other types of pressure sensors with the requisite coefficient property.   There does not appear to be any direction or working examples related to any other type of pressure sensor in the disclosure as originally filed.  The quantity of experimentation based on the above factors would therefore be undue (if not impossible).  The nature of the invention (pressure sensing in the body of a human) is complicated and not necessarily something that is easy to experiment with.


NOTE:
The following references are provided for Applicants benefit:
Uda (US 4682500) teaches a pressure sensitive element and in particular teaches an optical pressure sensor that may be include a part that has a “small thermal expansion coefficient” (col. 1, second paragraph).  However, no discussion of a particular is included.  
Jensen et al. (US 2019/0170727) teaches a single use chemical diagnostics device that include optical sensors.  Jensen et al. teach that for optical sensors, it is conventional to include calibration factors applicable to certain temperatures ([0066]).  Thus, it would appear that a strategy for optical sensor calibration is to use multiple calibration factors whereas in the claimed invention, the advantage of the claimed thermal coefficient of pressure is to maintain calibration when going from ambient to the interior of the body.  
	
Conclusion

 Claims 2-10 and 21-29 are rejected.  It is anticipated that resolution of the above issue will place the application in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791         

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791